EXAMINER’S AMENDENT

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. James Proscia, on January 14, 2022.



4.	The Claims have been amended as follows:
6. (Currently Amended) A method [[The method]] for producing L-arginine, comprising: culturing the microorganism of claim 2 in a medium.

8. (Currently Amended) The method for producing L-arginine [[according to]] of claim 6, further comprising: recovering L-arginine from the microorganism or the medium.






COMMENTS

5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




REASONS FOR ALLOWANCE

6.	The following is an Examiner's statement of reasons for allowance: The applicant has claimed “a microorganism obtained from C. glutamicum that produces L-arginine, wherein the microorganism is modified by inactivation of an endogenous protein comprising the amino acid of SEQ ID NO:1, and wherein the modified microorganism has increased production of L-arginine”.  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.




Conclusion

7.	Claims 1-2, 4-6 and 8 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652